Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 19, 2018

                                      No. 04-18-00940-CR

                                    Adrian Gilbert TORRES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR9950W
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        Appellant entered into a plea bargain with the State, pursuant to which he pled nolo
contendere to intoxication manslaughter and pled true to a repeat offender enhancement
allegation. The plea bargain contains a separate “Waiver of Appeal” that states:

       I understand that upon my plea of guilty or nolo contendere, where the
       punishment does not exceed that recommended by the prosecutor and agreed to
       by me, my right to appeal will be limited to only: (1) those matters that were
       raised by written motion filed and ruled on before trial, or (2) other matters on
       which the trial court gives me permission to appeal. I understand that I have this
       limited right to appeal. However, as part of my plea bargain agreement in this
       case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in
       exchange for the prosecutor’s recommendation, provided that the punishment
       assessed by the court does not exceed our agreement.

The trial court imposed sentence in accordance with the agreement and signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant
has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Torres timely filed a notice of
appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a
written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id.
        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. Ordinarily, “[i]n a
plea bargain case ... a defendant may appeal only: (A) those matters that were raised by written
motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.”
TEX. R. APP. P. 25.2(a)(2). However, when a defendant waives this limited right to appeal, the
defendant may appeal only if the trial court later gives its express permission. See Willis v. State,
121 S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003). The clerk’s record does not indicate the trial court gave Torres permission to appeal.
The trial court’s certification therefore appears to accurately reflect that this is a plea bargain
case, Torres does not have a right to appeal, and he waived any limited right to appeal. See Dears
v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review
clerk’s record to determine whether trial court’s certification is accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless the trial court’s permission to appeal
and an amended certification showing that Torres has the right to appeal are made part of the
appellate record by January 9, 2019, or unless Torres otherwise shows by that date that the trial
court’s certification is defective. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d 610, 614 (Tex.
Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),
disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court